Citation Nr: 0625457	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear.

2.  Entitlement to an increased evaluation for service-
connected meniscectomy of the right knee, currently evaluated 
at 30 percent disabling.

3.  Entitlement to a compensable evaluation for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the San 
Francisco, California, Regional Office (RO) and the St. 
Louis, Missouri RO, of the Department of Veterans Affairs 
(VA).  The Board observes that in August 1991, the claims 
file was transferred from the San Francisco, California RO to 
the St. Louis, Missouri RO.

In a December 1986 statement, the veteran asserted that an 
April 1985 rating decision denying an increased evaluation 
for his left ear hearing loss was clear and unmistakable 
error.  The claim was never adjudicated.  The Board refers 
this claim to the RO for appropriate disposition.

The issues of entitlement to an increased evaluation for 
meniscectomy of the right knee and a compensable evaluation 
for left ear hearing loss are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
---, 2006 WL 1667936 (Fed. Cir. June 19, 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In an February 
1991 rating decision, the RO granted service connection for 
bilateral tinnitus, and assigned a 10 percent disability 
rating under Diagnostic Code 6260, effective July 31, 1988. 
 In January 2003, the veteran's representative filed a claim 
for entitlement to an increased evaluation for his service-
connected bilateral tinnitus, to include separate evaluations 
for each ear.  By a January 2003 rating decision, the RO 
denied the veteran's claim on the basis that Diagnostic Code 
6260 does not provide for assignment of separate 10 percent 
evaluations when tinnitus exists in each ear.  The veteran's 
representative appealed that decision to the Board. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, 
--- F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 19, 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 


ORDER

An increased evaluation for service-connected bilateral 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.


REMAND

In August 1989, the veteran filed a claim for an increased 
evaluation for his service-connected right knee disorder and 
a compensable evaluation for his service-connected left ear 
hearing loss.  By a May 1990 rating decision, the RO denied 
both claims.  The veteran filed a July 1990 notice of 
disagreement.  In an August 1990 statement of the case, the 
RO confirmed its prior denial of the veteran's claims.  In 
September 1990, the veteran filed a substantive appeal.  The 
appeal was not certified or forwarded to the Board.  

Appellate review by the Board is initiated by the filing of a 
notice of disagreement and perfected by the filing of a 
substantive appeal after a statement of the case has been 
issued.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2005).  Accordingly, the veteran's appeal 
regarding entitlement to an increased evaluation for a right 
knee disorder and a compensable evaluation for left ear 
hearing loss was perfected in September 1990, and the Board 
has jurisdiction to adjudicate this appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Unfortunately, the Board finds that further RO action is 
warranted on this appeal before it is ready for appellate 
review.

First, the veteran has not yet received any notice with 
regard to these issues that complies with VA's duties to 
notify and assist.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA imposes certain duties on 
VA, including the duty to provide the veteran an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  VA 
also has a duty to notify the veteran, prior to initial 
adjudication, of any information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  VA also has a duty, 
in order to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA must also provide notice of the potential 
assignment of disability evaluations and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Second, the RO did not consider a possible separate 
evaluation for the veteran's right knee disorder.  In a 
February 1991 rating decision, the RO granted an increased 
evaluation for the veteran's right knee disorder, from 20 
percent to 30 percent under Diagnostic Code 5257, based on a 
letter from a private physician that indicated severe 
recurrent subluxation and lateral instability and the 
beginnings of degenerative changes in the knee.  Although the 
February 1991 rating decision granted the veteran the maximum 
evaluation under Diagnostic Code 5257, the RO did not 
consider a separate evaluation for arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005); see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran regarding the veteran's claims for 
entitlement to an increased evaluation for 
a right knee disorder and a compensable 
evaluation for left ear hearing loss.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The notice 
must also comply with the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO must request that the veteran 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO must obtain and associate 
with the file all records that are not 
currently on file.  If the RO is 
unsuccessful in obtaining any such records 
identified by the veteran, it must inform 
the veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records if possible.

3.  After any additional evidence has been 
associated with the claims file, the RO 
must make arrangements with the 
appropriate VA medical facility for 
examinations to determine the severity of 
the veteran's service-connected right knee 
disorder and left ear hearing loss.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  

Regarding left ear hearing loss, 
audiometric findings necessary to apply 
pertinent rating criteria should be made.  
All pertinent symptomatology and findings 
must be reported in detail.  The report 
prepared must be typed.

Regarding the right knee disorder, any 
indicated diagnostic tests, to include x-
rays, which are deemed necessary for an 
accurate assessment must be conducted.  
The examiner must record pertinent medical 
complaints, symptoms, and clinical 
findings.  Specifically, in addition to 
noting the range of motion of the right 
knee, to include extension and flexion, 
and whether instability exists, the 
examiner must discuss whether there is 
evidence of weakness, fatigability, lack 
of coordination, restricted or excess 
movement of the joint, or, pain on 
movement, and, if any of these are 
present, comment upon the functional 
limitations caused by the veteran's 
service-connected right knee disorder.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO must review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the provisions of the 
VCAA.  The RO must also ensure that the VA 
examination reports address all actions 
requested.  If not, the report must be 
returned to the examiner for corrective 
action.

6.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration any 
evidence added to the file since the most 
recent VA adjudication.  If the issues on 
appeal continue to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


